213 P.3d 861 (2009)
230 Or. App. 247
Lila D. SAXON, Plaintiff-Respondent Cross-Appellant,
v.
METRO, a political subdivision of the State of Oregon, Defendant-Appellant Cross-Respondent.
CV07050190; A137605.
Court of Appeals of Oregon.
Argued and Submitted on July 15, 2009.
Decided August 5, 2009.
Richard P. Benner, Portland, argued the cause for appellant-cross-respondent. With him on the briefs was Office of Metro Attorney.
Donald B. Bowerman, Oregon City, argued the cause for respondent-cross-appellant. *862 With him on the briefs were Kristen S. David and Bowerman and David, PC.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
On appeal, judgments vacated; remanded for entry of judgment dismissing plaintiff's claims. Cross-appeal dismissed as moot. Bleeg v. Metro, 229 Or.App. 210, 211 P.3d 302 (2009).